Citation Nr: 1759059	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neurological disability, to include carpel tunnel syndrome, spinal stenosis, and ulnar neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1988 to April 1992.  He was awarded the Southwest Asia Service Medial with a Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

In September 2017, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for carpel tunnel syndrome is deemed to include any neurological disability, and has been recharacterized as entitlement to service connection for a neurological disability, to include carpel tunnel syndrome, spinal stenosis, and ulnar neuropathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court reviewed the criteria for determining when a VA examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The Board finds that the evidence of record with respect to the claim of entitlement to service connection for a neurological disability, to include carpel tunnel syndrome, spinal stenosis, and ulnar neuropathy triggers the necessity of an examination in order to decide the claim on the merits.  38 C.F.R. § 3.159(c).

The Veteran was diagnosed with ulnar neuropathy and spinal stenosis.  See 2017 VA medical records.  The Veteran testified in his 2017 hearing that in 1991 during service he was physically assaulted and robbed.  The Veteran further testified that it was around 1992 that he started having problems with his hands, arms, and fingertips that gradually worsened with tingling and numbness.  There are also court documents relating to a physical assault of the Veteran and robbery of his automobile in 1991.  See court documents.  The Veteran testified that he did a lot of typing during service as a radioman.  See hearing transcript; see also DD 214.  The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's service connection claim.  Accordingly, the Board finds that a VA medical examination and opinion is necessary to determine if the Veteran currently has a neurological disability and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  Finally, on remand, VA should obtain any available updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since November 2017 should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of his neurological disability, to include carpel tunnel syndrome, spinal stenosis, and ulnar neuropathy.

The examiner should review the claims folder and note such review in the examination report or an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any neurological disability, to include carpel tunnel syndrome, spinal stenosis, and ulnar neuropathy, had its clinical onset or is otherwise related to the Veteran's military service.  If the neurological disability, to include carpel tunnel syndrome, spinal stenosis, and ulnar neuropathy, cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  As the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.

4.  After conducting any additional development deemed necessary, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


